Citation Nr: 1022741	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-27 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen



INTRODUCTION

The Veteran had active military service from September 1987 
to December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In March 2009, the Board remanded the Veteran's claim for 
additional development.  Although the Veteran's August 2007 
appeal also addressed the issue of entitlement to service 
connection for a neck disability, a February 2010 rating 
decision by the Appeals Management Center granted service 
connection for cervical spine herniated disc with neural 
foraminal narrowing.  The Board finds that the February 2010 
rating decision represents a grant of the claim of service 
connection for a neck disability that had been on appeal.  
Thus, this issue is no longer before the Board.  (The 
references to "back disability" in the decision below 
refers to disability other than that already service 
connected in the cervical spine area.)


FINDING OF FACT

The Veteran does not have a back disability.


CONCLUSION OF LAW

The Veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a September 2006 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By the September 2006 
letter, the RO provided the Veteran with the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the September 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Mountain Home VA Medical Center (VAMC), Blue Ridge Family 
Medicine, and Watauga Orthopaedics as treatment providers.  
Available records from those facilities were obtained.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

Additionally, in June 2009 the Veteran was afforded a VA 
examination, the report of which is of record.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examination 
obtained in this case is sufficient as it is predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).



II.  Analysis

In an August 2006 statement, the Veteran contends that his 
chronic back pain is the result of lifting heavy objects in 
the military.  Specifically, at a July 2008 hearing, the 
Veteran attributed his disability to in-service back injuries 
caused by lifting parts for B-1 bombers.  Hearing Transcript 
at 3-4.  Thus, the Veteran contends that service connection 
is warranted for a back disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

The Veteran's February 1987 entrance examination report 
indicates no report of back pain and a normal spine 
evaluation.  An August 1991 treatment record indicates 
treatment for back pain diagnosed as a muscle spasm or 
strain.  He was seen for a complaint of back pain in January 
1988, August 1991, and October 1991.  The Board notes that 
the Veteran's separation examination is not part of his STRs.  
(VA has heighted duties when service medical records are 
missing.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
However, the case law does not establish a heightened 
benefit-of-the-doubt standard, only a heightened duty of the 
Board to consider applicability of the benefit-of-the-doubt 
doctrine, to assist the claimant in developing the claim, and 
to explain its decision.  See Cromer v. Nicholson, 19 Vet. 
App. 215 (2005).)

A review of the Veteran's post-service medical treatment 
records reveals occasional treatment for complaints of back 
pain.  The earliest evidence of record of back pain is a 
September 1997 treatment record from the Mountain Home VAMC; 
however, there was no associated diagnosis provided to 
account for the reported back pain.  A May 2000 record from 
the same facility indicates that the Veteran reported a 1987 
back injury; however, there is no evidence of record to 
corroborate the Veteran's reported history.  A May 2000 
magnetic resonance imaging (MRI) report indicates mild 
scoliosis of lumbar spine.  A July 2008 x-ray report from the 
same facility indicates unremarkable results and an October 
2008 MRI from the same facility indicates an unremarkable 
study.

In July 2008, the Veteran sought treatment for back pain from 
Blue Ridge Family Medicine; however, no diagnosis was 
provided to account for the Veteran's reported pain.  A May 
2009 record from the same facility indicates a diagnosis of 
lumbago, or low back pain.

In December 2008, the Veteran sought treatment for back pain 
from Watauga Orthopaedics; however, no diagnosis was provided 
to account for the Veteran's reported pain and the treating 
physician noted an October 2008 MRI report that indicated 
normal results.  It was specifically noted that the 
examination of the Veteran was rather normal, and while the 
clinical impression was periscapular myofascial pain, the 
examiner opined that this pain was likely secondary to a 
deconditioned state and inadequate aerobic exercise and 
conditioning.  No disease was diagnosed.

In May 2009, B.W., D.O., noted that he had reviewed the 
Veteran's old military records as well as the records from a 
Dr. M. and a Dr. W.  It was felt that the chronic lingering 
pain the Veteran had was related to his military service.  
Nevertheless, it is significant to note that Dr. B.W. did not 
diagnose a specific disease process affecting the thoracic or 
lumbar area-he merely noted lumbago and pain in the thoracic 
spine.  His opinion that pain has lingered since military 
service is consistent with the Veteran's statements, but does 
not address the cause of the pain.

In June 2009, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner noted that, 
"[t]he patient specifically denied any low back pain."  The 
examiner concluded that the Veteran's thoracic and lumbar 
spine were unremarkable.

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease 
or injury has resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Although the medical evidence documents clinical 
findings of lumbago or back pain, pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not, in and of itself, constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  
Additionally, while there has been some suggestion of 
scoliosis, on more occasions than not the Veteran's back was 
found to be unremarkable on x-ray or MRI.  The VA examiner's 
conclusion that the thoracic spine and lumbar spine were 
unremarkable is more persuasive than the mention of very mild 
scoliosis in 2000, for example, because the 2009 examiner 
reviewed the claims file and specifically had before him the 
question of whether there was in fact any diagnosed 
disability of the back.  Based on the medical evidence of 
record and in light of the criteria for establishing service 
connection, the Board finds that the preponderance of the 
evidence is against the claim.  As already noted, the June 
2009 examiner set forth a detailed examination report.  He 
found no basis for diagnosing any disease.  Thus, an 
essential requirement for service connection is not met, 
namely a finding of a current diagnosis.  In the absence of a 
diagnosis of a back disability, the claim of service 
connection for a back disability may not be granted.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

While the Board does not doubt the sincerity of the Veteran's 
belief that his back pain is the result of an underlying 
disease, as a lay person, without the appropriate medical 
training or expertise, he is not competent to provide a 
probative opinion on a medical matter such as the diagnosis 
of a current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The VA examiner clearly took into 
account the Veteran's complaints and contentions and arrived 
at a medical conclusion contrary to the claim.  The Board 
relies on the examiner's opinion as it is based on a review 
of the evidence and the Veteran's assertions and because of 
his expertise.

For the foregoing reasons, the Board finds that the claim of 
service connection for a back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for a back disability is denied.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


